UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1977



DAVID KEENEY; HAROLD L. SUMMERS, JR.; ROSCOE
TUCKER,

                                           Plaintiffs - Appellees,

          versus


WILLIAM J. CHARNOCK, individually and as the
Kanawha County Prosecuting Attorney; KANAWHA
COUNTY COMMISSION,

                                          Defendants - Appellants.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cv-00390)


Submitted:   February 14, 2007            Decided:   March 14, 2007


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie E. Brown, Jeffrey B. Brannon, PULLIN, FLOWLER & FLANAGAN
PLLC, Charleston, West Virginia; Mark A. Carter, DINSMORE & SHOHL,
LLP, Charleston, West Virginia, for Appellants. Lonnie C. Simmons,
DITRAPANO, BARRETT & DIPIERO, PLLC, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Keeney, Harold L. Summers, Jr., and Roscoe Tucker

brought    this    action     against    Defendants    William     J.    Charnock,

individually and in his official capacity as the Kanawha County

Prosecuting Attorney, and the Kanawha County Commission alleging

they were terminated from their employment with the Kanawha County

Prosecuting Attorney’s Office in violation of 42 U.S.C. § 1983

(2000), the First Amendment, and Article X, Section 7 of the West

Virginia Constitution.          Defendants moved to dismiss Plaintiffs’

complaint on the ground they are entitled to qualified immunity for

Plaintiffs’ terminations.          The district court denied Defendants’

motion to dismiss on the ground it was unable to determine whether

Defendants were entitled to qualified immunity based on the record

before it.*       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. See Keeney v. Charnock, No. 2:05-cv-00390 (S.D. W.

Va. July 26, 2006).           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately   presented     in   the

materials      before   the    court    and     argument   would   not    aid   the

decisional process.

                                                                          AFFIRMED



     *
      We read the district court’s memorandum opinion and order as
authorizing the Defendants to again seek dismissal on the grounds
of qualified immunity following the completion of appropriate
discovery.

                                        - 2 -